Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 3-13 and 15-34 are pending. 

Applicant’s supplemental amendment filed on 7/9/2021 is acknowledged.

2.  Applicant’s IDS filed 6/29/2021 is acknowledged and has been considered.

3.  Applicant has overcome the prior rejections under 35 USC 112 given that applicant has incorporated an active method step into base claim 5 and also in claim 11. 

4. Applicant has overcome the prior rejection under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (WO 2013/136186, or record). As applicant correctly points out in the Response at p. 9, the resin used by Fischer is not a Protein A resin. 

5. Applicant has overcome the prior anticipation rejection under 35 USC 102(a)(1) over  Pabst et al. “Engineering of novel Staphylococcal Protein A ligands to enable milder elution pH and dynamic binding capacity” J. Chromatography A 1362 (2014) (of record) because as noted by applicant the DBC experiments performed by Pabst were done at 10% breakthrough whereas the currently applicant claims a Protein A resin bound by an Fc region-containing polypeptide wherein the DBC for the Protein A resin is 45 g/L resin or more at 5% breakthrough.  

6.  Applicant has overcome the prior anticipation rejection under 35 USC 102(a)(1) over  Wang et al. (US 2014/0154270). Applicant has amended base claim 1 to recite that the Fc region-containing polypeptide includes a first and second polypeptide chain that together form the Fc region, wherein the first and second chains have different binding activities to the Protein A resin. This limitation was incorporated from prior claim 2 which was cancelled and not subject to the prior rejection. The limitation is not contained in Wang. 

In addition with respect to the product claim 13, Wang teaches a non-human antibody whereas applicant has amended claim 13 to recite that the Fc region-containing polypeptide contains “a human IgG Fc region”. 


Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2010/0331527, of record).

With respect to claims 1, 5-6, and 9-11, Davis teaches a bispecific antibody/Fc containing protein wherein the first polypeptide includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG1, IgG3 or IgG4 CH3 that lacks the Protein A-binding determinant. (¶s46, 65). (“a first polypeptide chain of the Fc region comprises a CH3 of IgG1, IgG2, or IgG4, and a second polypeptide chain of the Fc region comprises a CH3 of IgG3”). 

Davis further teaches producing the bispecific antibody/Fc containing protein (¶44). 

Davis teaches that the inability of IgG3 to bind Protein A is determined by a single amino acid residue, Arg 435, which corresponding position in the other IgG subclasses is occupied by a histidine residue (His). (¶76). Accordingly, as Davis is considered to teach that the amino acid at position 435 according to EU number of the first polypeptide chain of the Fc region is His, and the amino acid at position 435 in the second polypeptide chain of the Fc region is Arg. 

Davis does not recite that the method is for  “increasing the dynamic binding capacity” However, statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the claim body.  In addition, the preamble recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 



Claim 12 is included because Davis teaches isolation of the Fc binding protein/bispecific antibody (¶54, 156-158).

Claims 7-9 and 13 are included because where the claimed and prior art products are identical or substantially identical (in the instant case the Fc region-containing polypeptide for a Protein A), or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

The reference teachings anticipate the claimed invention.

Applicant asserts that because claim 1 requires that the method be “for increasing the dynamic binding capacity of an Fc region-containing polypeptide for a Protein A resin in Protein A column chromatography” and Davis does not disclose such a method, the claims are distinguished over Davis. (p. 8 of the Response). 

Applicant’s arguments were fully considered but were not considered persuasive because, the preamble as noted supra recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 

Applicant further asserts that because Davis says nothing about DBC, the limitations in claim 13 distinguish Davis.

This argument was not considered persuasive because the claims do not recite any distinguishing structure between the first and second polypeptide chains which have differential binding to the Protein A resin. Where the claimed and prior art products are identical or substantially identical (in the instant case the Fc region-containing . 


9. Claims 1, 3-4 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tustian et al. (US 2016/0024147, of record).

With respect to claims 1, 3-4 and 7-10, Tustian teaches a method of making a bispecific antibody/Fc containing protein wherein the first polypeptide includes a CH3 domain that is capable of binding to Protein A and the second polypeptide includes a CH3 domain that is not capable of binding to Protein A. (¶s 4,12). ((“preparing a first polypeptide chain that binds to the resin as the first polypeptide chain of the Fc region, and preparing a second polypeptide chain that does not bind to the resin or shows weaker binding to the resin compared to the first polypeptide chain, as the second polypeptide chain of the Fc region”).  

Tustian does not recite that the method is for  “increasing the dynamic binding capacity” However, statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the claim body.  In addition, the preamble recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 

Claims 6 is included because Tustian teaches that the inability of IgG3 to bind Protein A was known to be determined by a single amino acid residue, Arg435, which corresponding position in the other IgG subclasses is occupied by a histidine residue. Thus, instead of IgG3, an IgG1 sequence in which His435 is mutated to Arg can be used to create the different binding affinity. (¶39). (“the amino acid at position 435 according to EU numbering in a first polypeptide chain of the Fc region is His, and the amino acid at position 435 according to EU number in a second polypeptide chain of the fc region is Arg.”



Claim 13 is included because where the claimed and prior art products are identical or substantially identical (in the instant case the Fc region-containing polypeptide for a Protein A), or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977)

The reference teachings anticipate the claimed invention.

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts the limitation as to the dynamic binding capacity is not found in the reference and thus the claims are distinguished over Tustian.

This argument was not considered persuasive because as noted supra the products (i.e., the Fc region-containing polypeptide that includes a first and second polypeptide chain that together form the Fc region which having different binding activities to the Protein A resin) claimed appear identical or substantially identical or are produced by identical or substantially identical processes. Accordingly, it is applicant’s burden to prove that the prior art products do not necessarily or inherently possess the characteristic of having increased dynamic binding capacity as claimed. Applicant has not addressed this burden in the Response. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145). 


10. Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2015/0297820).

Kawai teaches a Protein A adsorbent (Protein A resin) which absorbs IgG having a 5% DBC of IgG of not less than 60 g/L (“45 g/L or more at % breakthrough”) (claims 1-2, 4, 6-8, 17; ¶s53, 56, 60). Kawai further teaches methods of using the absorbent by passing through a column with the absorbent human polyclonal IgG, which is considered to be “an Fc region-containing polypeptide” wherein the Fc region “is a human IgG Fc region” (¶s125-129). The human polyclonal IgG solution is considered to 

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.  Claims 1, 3-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2010/0331527, of record), in view of Pabst et al. “Engineering of novel Staphylococcal Protein A ligands to enable milder elution pH and dynamic binding capacity” J. Chromatography A 1362 (2014), of record).

With respect to claims 1, 5-6, and 9-11, Davis teaches a bispecific antibody/Fc containing protein wherein the first polypeptide includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG1, IgG3 or IgG4 CH3 that lacks the Protein A-binding determinant. (¶s46, 65). (“a first polypeptide chain of the Fc region comprises a CH3 of IgG1, IgG2, or IgG4, and a second polypeptide chain of the Fc region comprises a CH3 of IgG3”). 

Davis further teaches producing the bispecific antibody/Fc containing protein (¶44). 

Davis teaches that the inability of IgG3 to bind Protein A is determined by a single amino acid residue, Arg 435, which corresponding position in the other IgG subclasses is occupied by a histidine residue (His). (¶76). Accordingly, as Davis is considered to teach that the amino acid at position 435 according to EU number of the first polypeptide chain of the Fc region is His, and the amino acid at position 435 in the second polypeptide chain of the Fc region is Arg. 

Davis does not recite that the method is for  “increasing the dynamic binding capacity” However, statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the claim body.  In addition, the preamble recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention 

With respect to claims 3-4, Davis teaches as noted supra providing a first polypeptide that includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG3 CH3 domain that lacks the Protein A-binding determinant. (¶46). As the first polypeptide chain includes a Protein A-binding determinant whereas the second polypeptide lacks the Protein A binding determinant, the first and second polypeptide chains are considered to have “binding activity to the resin that are different from each other (claim 2) such that the second polypeptide “does not bind to the resin or shows weaker binding to the resin compared to the first polypeptide chain (claims 3-4). 

With respect to claim 12, David teaches isolation of the Fc binding protein/bispecific antibody (¶54, 156-158).

With respect to claims to claims 7-8 and 13, where the claimed and prior art products are identical or substantially identical (in the instant case the Fc region-containing polypeptide for a Protein A), or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

With respect to claims 12 and 15, steps (c)-(d), Davis teaches isolation of the Fc binding protein/bispecific antibody based on the ability of the bispecific antibody to bind Protein A.  (¶54, 156-158; claim 9).

With respect to claims 16-17, Davis teaches as noted supra producing the bispecific antibody/Fc containing protein.

Differences with claimed invention

The prior art teachings differs from the claimed invention in the recitation that in the method of producing the bi-specific antibody using a Protein A resin, its dynamic binding capacity (DBC) is compared with an Fc region-containing polypeptide comprising two polypeptide chains having substantially the same binding activity for the Protein A resin (claim 13, step (b)).

The teachings also differ in the recitation that the heteromultimer protein’s DBC for the resin in Protein A column chromatography is at least 5/L resin greater than that of the 

Pabst teaches SpA ligands for use in affinity chromatography and comparing the DBC of those ligands against those currently utilized in a commercially available Protein A stationary phase for the purification of molecules containing Fc domains (abstract). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included an additional steps of comparing the dynamic binding capacity of the modified bispecific antibody to an unmodified bispecific antibody to a Protein A column chromatography in a method of producing the modified bispecific antibody such that the modification results in a differential affinity for the column as taught by Davis.  Those of skill in the art would have had reason to do so because Pabst teaches that that an important consideration for purification of antibody using Protein A chromatography is the DBC of the antibodies for the resin. Accordingly, one of skill in the art would be highly motivated based on Pabst to have determined the DBC of the modified bi-specific antibodies versus the unmodified bi-specific antibodies for a Protein A. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant assets that the Office action acknowledges that Davis does not recite “increasing the dynamic binding capacity” an element of claim 1 and thus all claims that depend from claim are deficient.

This argument was not considered persuasive for reasons which have been stated supra. Statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the claim body.  In addition, the preamble recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 


s 1 and 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2010/0331527, of record), in view of Pabst et al. “Engineering of novel Staphylococcal Protein A ligands to enable milder elution pH and dynamic binding capacity” J. Chromatography A 1362 (2014), of record) and Kawai et al. (US 2015/0297820).

With respect to claims 1, 18, 20-21, 23, 27-28, and 30-33, Davis teaches a bispecific antibody/Fc containing protein wherein the first polypeptide includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG1, IgG3 or IgG4 CH3 that lacks the Protein A-binding determinant. (¶s46, 65). (“a first polypeptide chain of the Fc region comprises a CH3 of IgG1, IgG2, or IgG4, and a second polypeptide chain of the Fc region comprises a CH3 of IgG3”). 

With respect to claim 34, Davis further teaches producing the bispecific antibody/Fc containing protein by obtaining a nucleic acid sequence encoding a first immunoglobulin H chain and obtaining a second nucleic acid sequence encoding a second immunoglobulin H chain which includes a modification in its CH3 domain that eradicates or reduces binding to Protein A (“modifying the nucleotide sequence of one or more DNAs encoding the polypeptide chains of the starting Fc region to produce one or more DNAs encoding the first and second polypeptides”) (¶44). 

Davis teaches that the inability of IgG3 to bind Protein A is determined by a single amino acid residue, Arg 435, which corresponding position in the other IgG subclasses is occupied by a histidine residue (His). (¶76). Accordingly, as Davis is considered to teach that the amino acid at position 435 according to EU number of the first polypeptide chain of the Fc region is His, and the amino acid at position 435 in the second polypeptide chain of the Fc region is Arg. 

Davis does not recite that the method is for “increasing the dynamic binding capacity” as in the preamble. However, statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the claim body.  In addition, the preamble recites the purpose or intended use of the claimed invention.  Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 

With respect to claim 19, claim 26, step (b) and claim 29, step (a), Davis teaches as noted supra providing a first polypeptide that includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG3 CH3 domain that lacks the Protein A-binding determinant. (¶46). As the first polypeptide chain includes a Protein A-binding determinant whereas the second polypeptide lacks the Protein A binding determinant, the first and second 

Differences with prior art teachings

The prior art teachings differ from the claimed invention in the recitation “measuring the heteromultimer protein’s dynamic binding capacity for the resin in Protein A column chromatography, wherein the heteromultimer protein has an increased dynamic binding capacity for the resin in Protein A column chromatography compared to the dynamic binding capacity for the resin in Protein A column chromatography of a protein containing two copies of the first Fc region” (claim 19, step (b) and claim 26, step (c)).

The teachings further differ in the “determining that the variant protein’s dynamic binding capacity on the Protein A chromatography column is higher than the starting protein’s dynamic binding capacity on the Protein A chromatography column (claim 26, step (d)); claim 29, step (d))

Pabst teaches dynamic binding capacities (DBC) for a panel of antibodies, which is considered the “Fc region-containing polypeptide”, on modified Protein A resins. Pabst teaches that importantly, for the antibodies tested, the mutations did not result in a decrease in DBC. (abstract; Table 4). 

Kawai teaches a Protein A adsorbent (Protein A resin) which absorbs IgG having a 5% DBC of IgG of not less than 60 g/L (“45 g/L or more at % breakthrough”) (claims 1-2, 4, 6-8, 17; ¶s53, 56, 60). Kawai further teaches methods of using the absorbent by passing through a column with the absorbent human polyclonal IgG, which is considered to be “an Fc region-containing polypeptide” wherein the Fc region “is a human IgG Fc region” (¶s125-129). The human polyclonal IgG solution is considered to be bound to the Protein A resin because Kawai teaches that it was subsequently eluted (¶128). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included an additional step of comparing the dynamic binding capacity of the modified bispecific antibody to an unmodified bispecific antibody to a Protein A column chromatography in a method of producing the modified bispecific antibody such that the modification results in a differential affinity for the column as taught by Davis.  Those of skill in the art would have had reason to do so because Pabst teaches that that an important consideration for purification of antibody using Protein A chromatography is the DBC of the antibodies for the resin. Accordingly, one of skill in the art would be highly motivated based on Pabst to have determined the DBC of the modified bi-specific antibodies versus the unmodified bi-specific antibodies for a Protein A. The combination 

While the Davis and Pabst do not specifically recite that the heteromultimer protein’s DBC for the resin in Protein A column chromatography is at least 45 g/L resin at 5% breakthrough, one of skill in the art would expect that by making the same changes as those taught by Davis, one would end up with the same or similar DBC. Given that Kawai further teaches that it was well known that Protein A resins having said DBC were known in the art, there would also be a reasonable expectation of success of achieving the recited DBC using the same modified heteromultimer as a ligand for Protein A chromatography. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  No claim is allowed.

15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



September 13, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644